    Case 2:21-cv-00316 Document 28 Filed 06/11/21 Page 1 of 1 PageID #: 420




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

 B.P.J., by her next friend and mother, HEATHER
 JACKSON,
                                   Plaintiff,
                        v.

 WEST VIRGINIA STATE BOARD OF                           Civil Action No. 2:21-cv-00316
 EDUCATION, HARRISON COUNTY BOARD
 OF      EDUCATION,        WEST      VIRGINIA           Hon. Joseph R. Goodwin
 SECONDARY           SCHOOL        ACTIVITIES
 COMMISSION, W. CLAYTON BURCH in his                    [Proposed] Order Granting Plaintiff’s
 official capacity as State Superintendent, and         Expedited Motion for a Scheduling
 DORA STUTLER in her official capacity as               Order
 Harrison County Superintendent,
                                 Defendants.

   [PROPOSED] ORDER GRANTING PLAINTIFF’S EXPEDITED MOTION FOR A
                        SCHEDULING ORDER

       Pursuant to Local Rule of Civil Procedure 16.1(g), Plaintiff filed an Expedited Motion for

a Scheduling Order in the above-captioned matter. It is ORDERED that Plaintiff’s Motion be

and hereby is GRANTED. The following briefing schedule shall govern:

       June 18:       Defendants’ Response to Plaintiff’s Motion for Preliminary Injunction;
                      Defendants’ Answer or other responsive pleading to Plaintiff’s Complaint

       June 28:       Plaintiff’s Reply in Support of Her Motion for Preliminary Injunction;
                      (If applicable) Plaintiff’s Response to Defendants’ responsive pleading(s)

       July 2:        (If applicable) Defendants’ Replies to Plaintiff’s Response to Defendants’
                      responsive pleading(s)



IT IS SO ORDERED.


Date: _____________________                 _____________________________
                                            Judge Joseph R. Goodwin
